Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to applicant’s amendment and remarks received on 4/4/2022. Claims 1-5, 7-8, 11-16, and 18-24 are now pending in the application. Claims 1, 5, 7-8, 11, 13-14, and 16 have been amended. Claims 18-24 have been added.
The 35 USC 101 rejection of claims 8 and 11-12 has been withdrawn in view of amendment to the claims filed on 4/4/2022.

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition unit that is configured to acquire information...” and “a creation unit that is configured to create display information...”. Claims 1-5 and 13-16 are therefore being interpreted under 35 USC 112(f).
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 10 of the communication device 1 (see fig. 2) as an acquisition unit that is configured to acquire information…, and a creation unit that is configured to create display information.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Note, Applicant may incorporate claims 18 and 23 into independent claims 1 and 13, respectively, to remove the claim interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, and 18-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Allert et al. (U.S. Publication No. 2011/0231159 A1; hereinafter “Allert”).
As per claim 1, Allert discloses an information processing device (e.g. abstract; para. [0002], [0011], [0059]-[0066], [0071]-[0072], [0085], [0096], [0098], [0107]; claims 1, 6, 8, 18, 20) that transmits information (claim 1: “forwarding operation data”) on an energy storage device (e.g. para. [0085], [0096] & [0098]: battery) and a power supply-related device (inverter which is a conditioner) in response to a request from an outside or as an event (e.g. claim 6), the information processing device comprising:
an acquisition unit (e.g. claim 1) that is configured to acquire information including a state of the energy storage device (claim 8: “operation data from the power generators”; para. [0085], [0096] & [0098]: where a power generator is a battery) and the power supply-related device (claim 1, 8: “operation data from each inverter unit”) through communication by at least a communication device provided in the energy storage device or the power supply related device (e.g. para. [0021]-[0022], claim 1: over the communication network);
a storage processing unit (e.g. para. [0059]: “individual inverter units have a memory unit”) that is configured to store the acquired information in a storage medium in association with information that is configured to identify the energy storage device and the power supply-related device, respectively (e.g. figs. 1-5; para. [0048]-[0051] & [0059]); and
a transmission processing unit that is configured to transmit display information for collectively displaying the information on the energy storage device and the power supply-related device stored in the storage medium for each system including the energy storage device and the power supply-related device, or for each place where the energy storage device and the power supply-related device are installed (e.g. para. [0061], [0064]-[0065], [0072], [0107]; claim 20).

As per claim 5, claim 1 is incorporated and Allert discloses: wherein the display information includes connection information to the communication device provided in the energy storage device or the power supply-related device (e.g. see para. [0021], [0064], [0072] and [0107]).

As per claim 18, claim 1 is incorporated and Allert discloses: the information processing device further comprising a controller configured to include the acquisition unit (e.g. para. [0021], [0053]-[0054] & [0072]). 
  
As per claim 19, claim 1 is incorporated and Allert discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (e.g. para. [0011], [0021] & [0059]: inverter which is a conditioner).

Method claims 7 and 20 recite corresponding features of apparatus claims 1 and 19. Therefore, claims 7 and 20 are rejected for the same reasons set forth in claims 1 and 19 above for having similar limitations and being similar in scope.
Computer program claims 8 and 21 recite corresponding features of apparatus claims 1 and 19. Therefore, claims 8 and 21 are rejected for the same reasons set forth in claims 1 and 19 above for having similar limitations and being similar in scope.
Claims 11-12 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (U.S. Publication No. 2018/0375374; hereinafter “Ito”).

As per claim 11, Ito discloses a computer program (e.g. para. [0008] & [0033]) for causing a computer including a display unit (fig. 1: e.g. display 405 of informational terminal 400) to receive and display information on a power conditioner (fig. 1: power conditioner 200), the computer program causing the computer to execute:
requesting a communication connection to a communication device (fig. 1; para. [0033]: a communication interface I/F of the power conditioner 200 in communication with operation terminal 300) provided in the power conditioner (e.g. figs. 1-3; para. [0033]: the power conditioner 200 includes a computer comprising a processor (microprocessor), a communication interface (I/F); the communication I/F is a communication circuit for communicating with, for example, power generation device 70, power storage device 100, or operation terminal 300; also see para. [0038]: “controller 403 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10”; and para. [0048]-[0049]: “… the request information may be a request for pairing by Bluetooth®, or information for pairing (mutual authentication) […] where the mutual authentication in Step S11 is successful (Step S12), information terminal 400 and operation terminal 300 enter a wireless connection state … Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400, after receiving the request information from information terminal 400”);
receiving, from the communication device, screen display information, which is based on screen data stored in the communication device (para. [0033]-[0034] & [0037]-[0038]: “The computer in power conditioner 200, for example, manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on storage battery-related information received from power storage device 100 and the like […] The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”), including a menu for displaying a state of the power conditioner and a menu for displaying a screen for receiving an operation for the power conditioner (e.g. fig. 5; para. [0050]: “When the first management information is received by management information receiver 420, information terminal 400 generates a display element representing storage battery information and the like based on the first management information and displays the display element on display 405, by display unit 430 (Step S14). FIG. 5 illustrates an example of a screen of display 405 in information terminal 400 displaying the display element in Step S14. Screen 510 illustrated in FIG. 5 represents the storage battery state that charging is being performed normally and the charge level is 70%, and includes buttons 501 to 504 as graphical user interface (GUI) components”; note, para. [0067]: the first management information any include a state of the power generation device information); and
displaying a screen including state information of the power conditioner based on the received screen display information (e.g. figs. 5, 9; para. [0050], [0067] & [0071]).

As per claim 12, claim 11 is incorporated and Ito discloses: wherein the screen display information includes information for displaying an object (para. [0043]: a display element (e.g. a character string, an image, etc. indicating the state of the storage battery)) corresponding to a power supply-related device connected to the power conditioner, and the object includes information for displaying information on the power conditioner and a power supply-related device connected to the power conditioner (e.g. see figs. 5, 9; para. [0043], [0050] & [0071]).

As per claim 22, claim 12 is incorporated and Ito discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (fig. 1: power conditioner 200).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allert in view of Tominaga (U.S. Publication No. 2009/0243555).

As per claim 2, claim 1 is incorporated and Allert discloses: wherein the display information is information for displaying information in a hierarchical manner based on a connection configuration of the energy storage device (e.g. see abstract; para. [0021] and [0072]).
	Allert does not explicitly disclose wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells.
	However, in the same field of a remaining battery capacity display unit and display method, Tominaga discloses: wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells (e.g. figs. 1, 2, 4; para. [0041] & [0056]: the battery pack 6 includes a plurality of battery cells 4 connected in series).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the information processing device of Allert the known technique of configuring the energy storage device by connecting a plurality of modules each including a plurality of energy storage cells, as taught by Tominaga, as this would have allowed displaying the remaining battery capacity of the energy storage device/battery pack including a plurality of energy storage/battery cells.

As per claim 3, claim 2 is incorporated and Allert in view of Tominaga discloses: wherein the energy storage device is configured by connecting in parallel banks each obtained by connecting in series a plurality of modules each including a plurality of energy storage cells (Tominaga, fig. 1; para. [0041]).

As per claim 4, claim 2 is incorporated and Allert in view of Tominaga discloses: wherein with respect to the energy storage device, information is displayed in order of a module and an energy storage cell according to selection (see Allert, e.g. para. [0024] & [0041]; Tominaga, fig. 1; para. [0041]-[0042] & [0056]).
	
	Claims 13-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Allert.

As per claim 13, Ito discloses an information processing system (e.g. see figs. 1-3, 6-7, 11-12, 16) comprising: a communication device (e.g. fig. 1: operation terminal 300 in communication with a communication interface (I/F) of a power conditioner 200) connected to an energy storage device (fig. 1: power storage device 100) and a power supply-related device (fig. 1: power conditioner 200); and an information processing device (fig. 1: information terminal 400) that transmits and receives information to and from the communication device (e.g. para. [0033], [0038] & [0049]: “Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400, after receiving the request information from information terminal 400”),
wherein the communication device includes a first transmission unit that is configured to, when having received a transmission request from the information processing device (i.e. information terminal 400), transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device (e.g. para. [0032]-[0035], [0037] & [0049]: “information relating to the storage battery such as the temperature measured by the temperature sensor and the remaining battery level (charge level)”),
a storage unit (para. [0033]: “The computer in power conditioner 200, for example, manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on storage battery-related information received from power storage device 100 and the like”) that is configured to store screen data for screen display, having a common portion that is common regardless of a type of the connected energy storage device or power supply-related device, and an individual portion that differs depending on the type (the broad feature “screen data” that are “for screen display” is made of the “information relating to the storage battery” that are to be displayed at e.g. display 405, 430; para. [0034]: “The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”; also see e.g. see figs. 2, 5, 7 & 9),
a creation unit that is configured to create display information of the connected energy storage device or the power supply-related device for displaying a screen based on the screen data of the connected energy storage device or the power supply-related device (created from information received by 200 and stored in the memory of 200 and is to be displayed at e.g. display 405, 430; para. [0034]: “The operation terminal can obtain management information from power conditioner 200 and display, for example, part (e.g. information relating to storage battery 109) of the management information on a display at any time”; para. [0049]-[0050]: “Alternatively, operation terminal 300 may receive management information from power conditioner 200 and transmit the management information to information terminal 400 […] When the first management information is received by management information receiver 420, information terminal 400 generates a display element representing storage battery information and the like based on the first management information and displays the display element on display 405, by display unit 430”), and
a second transmission unit that is configured to transmit the created display information (created from information received by 200 and stored in the memory of 200) to a communication terminal device (e.g. para. [0038] & [0050]: “In the storage battery information display process, controller 403 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10. Controller 403 then controls first communication unit 401 to transmit second management information generated based on the received management information (also referred to as “first management information”) to server 30 as a destination”).
Ito does not explicitly disclose a plurality of communication devices connected to an energy storage device and a power supply-related device, wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device, transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device.
However, in the same field of a system and method of forwarding operation data of a plurality of inverter units to a monitoring unit, Allert discloses: an information processing system comprising a plurality of communication devices (para. [0072]: the processing and communication units) connected to an energy storage device (e.g. para. [0085], [0096] & [0098]: battery) and a power supply-related device (inverter which is a conditioner), wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device (a monitoring unit), transmits information including a state obtained from the connected energy storage device (claim 8: “operation data from the power generators”; para. [0085], [0096] & [0098]: where a power generator is a battery) or the power supply-related device (claim 1, 8: “operation data from each inverter unit”) to the information processing device (e.g. para. [0021]-[0022] & [0072]: the inverter units and a plurality of intermediate data handling units are connected to a central monitoring unit in a communication network of logical tree architecture; the processing and communication units are connected to one another on the basis of a tree structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ito the known technique of including a plurality of communication devices connected to an energy storage device and a power supply-related device, wherein each of the plurality of communication devices includes a first transmission unit that is configured to, when having received a transmission request from the information processing device, transmits information including a state obtained from the connected energy storage device or the power supply-related device to the information processing device, as taught by Allert, as this would have allowed obtaining multitude of operation data provided by the plurality of energy storage devices and power supply-related devices (inverters) to be processed to form display values which are displayed on the monitoring unit/information processing device (Allert, e.g. para. [0072]).

As per claim 14, claim 13 is incorporated and Ito in view of Allert discloses: wherein the communication device includes an execution unit that is configured to execute a Web server program corresponding to a Web browser of the communication terminal device, and Web page information is created as the display information (see Ito, e.g. para. [0034], 0040] & [0083]).

As per claim 15, claim 14 is incorporated and Ito in view of Allert discloses: wherein the communication device stores, in the storage unit, a communication program for external cooperation, which differs depending on the type of the connected energy storage device or power supply-related device, and receives a communication connection based on a protocol from the communication terminal device (Ito, e.g. see para. [0033]-[0035] & [0049]-[0050]).

As per claim 16, claim 13 is incorporated and Ito in view of Allert discloses: wherein the information processing device receives a life prediction request for the energy storage device, and transmits a life prediction processing result corresponding to a request from the communication terminal device (Ito, e.g. para. [0033] & [0050]-[0051]: the management information includes storage battery information indicating the identification information (ID), state, charge/discharge mode, remaining battery level, temperature, charging current, use history, etc. of the storage battery of power storage device 100, power generation device information indicating the identification information (ID), state, etc. of power generation device 70, and so on).

As per claim 23, claim 13 is incorporated and Ito in view of Allert discloses: the information processing system further comprising a controller configured to include the creation unit (Ito, e.g. para. [0033]-[0034]), and wherein the storage unit as comprising a non-volatile memory (Ito, para. [0033]: the memory may include nonvolatile memory).  

As per claim 24, claim 13 is incorporated and Ito in view of Allert discloses: wherein the power supply-related device comprises at least one of a power conditioner, an uninterrupted power supply, and a rectifier (Ito, e.g. fig. 1: power conditioner 200).

Response to Arguments
(A) Applicant's arguments (Remarks, pages 9-11), filed 4/4/2022, with respect to rejection of claims 1, 5, 7, and 8 under 35 USC 102(a)(1) and (a)(2), have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
(B) Applicant's arguments (Remarks, pages 11-14), filed 4/4/2022, with respect to rejection of claims 11-12 under 35 USC 102(a)(2), have been fully considered but they are not persuasive.
Applicant argues that Ito does not disclose “a communication device provided in the power conditioner” as the operation terminal 300 of Ito is not in the power conditioner 200 but a separate component, and that there is no disclosure or suggestion of screen display information, which is based on screen data stored in the communication device.
The examiner respectfully disagrees. Ito discloses the power conditioner 200 is connected with an operational terminal 300 via a wired or wireless local area network (fig. 1; para. [0033]-[0034]). The power conditioner 200 comprises a communication interface I/F, which is a communication circuit for communicating with operation terminal 300. Thus, the communication device (communication interface I/F) of Ito is provided in the power conditioner. Moreover, fig. 1 of Ito shows a power management system 10 (a box) that includes the power conditioner 200 connected to the operational terminal 300. The second communication unit 402 of the informational terminal 400 is configured to receive management information (see FIG. 2) from power management system 10 (para. [0038]). Thus, the operational terminal 300 linked with the communication interface I/F of the power conditioner 200 may be interpreted as a communication device provided in the power conditioner. As per the screen display information, which is based on screen data stored in the communication device, Ito at least in para. [0033]-[0034] & [0049] discloses that the computer in power conditioner 200 manages the control states of power storage device 100 and power generation device 70, and records and sequentially updates management information in a storage medium such as memory, based on information relating to the storage battery received from power storage device 100 and the like. The screen display information is thus made of the “information relating to the storage battery” stored in the memory of power conditioner 200 that are to be displayed at e.g. display 405, 430.
(C) Applicant's arguments (Remarks, pages 14-16), filed 4/4/2022, with respect to rejection of claims 13-16 under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. As per Applicant’s argument that Ito does not teach the storage unit storing screen data for screen display, the examiner respectfully disagrees for similar reasons as stated above regarding item B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov